Citation Nr: 0308747	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for mononeuropathy and 
atrophy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in June 2000.  In 
September 2002, the Board undertook additional development of 
the issue pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development has been completed.  

The Federal Circuit has held that 38 C.F.R. § 19.9(a)(2) is 
invalid.  Disabled American Veterans et. al v. Secretary Of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 
2003).  The RO has not had the opportunity to review the 
additional evidence in conjunction with the claim.  However, 
in view of the grant of the benefit sought, the Board finds 
that this decision is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The mononeuropathy and atrophy of the veteran's right lower 
extremity is of service origin.  


CONCLUSION OF LAW

Mononeuropathy and atrophy of the right lower extremity was 
incurred in service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims.  The new law and 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and Supplemental 
Statements of the Case on the issue.  These documents 
informed the veteran of the requirements necessary to 
establish his claim.  In June 2000, the RO informed the 
veteran of the information and medical evidence necessary to 
substantiate this claim.  Quartuccio v. Principi 16 Vet. App. 
183 (2002).  In a September 2002 Board decision the veteran 
was informed of the VCAA.  The VA has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded VA examinations 
during the course of this claim.  Thus, under the 
circumstances in this case, the Board finds the requirements 
of the VCAA have been met.  

The veteran is claiming service connection for mononeuropathy 
and atrophy of the right lower extremity.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Additionally, where a veteran served 
continuously 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

A review of the service medical records shows that the 
veteran was injured when he struck his head on a pole while 
horseback riding in September 1969.  He fell from the horse 
and lost consciousness.  The hospital report indicates that 
he had nausea and vomiting for the first 24 hours after the 
accident and still had a post-concussion headache.  He was 
advised to stay inactive and quiet until the headache had 
resolved.  

Medical records of treatment following the veteran's 
discharge from service include a July 1986 report of 
outpatient treatment that the veteran was receiving for pain 
in the right heel.  At that time, it was reported for 
clinical purposes that over the last five or six years, the 
veteran had noticed a decrease in the size of the right leg 
when compared to the left.  The veteran was evaluated for 
this mononeuropathy and atrophy of the right lower extremity, 
including EMG testing that showed a depressed amplitude 
response in the right posterior tibial nerve.  In a January 
1987 letter, the veteran's private physician indicated that 
the veteran had a progressive monoparesis of the right lower 
extremity and progressive atrophy of the calf, the etiology 
of which was not clear.  Additional records, including a VA 
compensation examination dated in October 1997, continued to 
show this disorder.  

In March 2002, after reviewing the veteran's records, a VA 
examiner indicated that the veteran reported that the 
symptoms of the atrophy of the right leg began six to eight 
months after the inservice accident.  The examiner stated 
that the contribution of the veteran's head injury to this 
problem is simply not known.

A VA examination was conducted in January 2003.  At that time 
the veteran gave a history of the inservice head injury and 
the development of the right leg symptoms.  After a thorough 
examination the diagnoses included head concussion in 1969 
and a seizure disorder due to the head injury.  In March 
2003, the VA examiner, after again reviewing records, 
including additional VA treatment reports, rendered an 
opinion that, given the veteran's clinical history, as well 
as his examination, it was believed that the weakness and 
atrophy into the right lower extremity was probably related 
to the incident that occurred in 1969, while he was in 
service.  

To summarize the service medical records reflect that the 
veteran sustained a head injury in 1969, which resulted in a 
loss of consciousness.  The veteran has indicated he 
experienced problems with his right leg shortly thereafter.  
A VA examiner in March 2000 stated that the contribution of 
the veteran's head injury to this problem was simply not 
known.  However, following the most recent VA evaluation, a 
VA examiner indicated that the right leg condition was 
probably related to the injury sustained by the veteran in 
1969.  As such, the Board finds that the evidence is 
equipoise and, as such, the benefit of the doubt is in the 
veteran's favor.  38 C.F.R. § 3.102.  Accordingly, service 
connection for mononeuropathy and atrophy of the right lower 
extremity is warranted.


ORDER

Entitlement to service connection for mononeuropathy and 
atrophy of the right lower extremity is granted.  


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

